PER CURIAM.
Marcus Blackmon pled guilty to a lesser offense of grand theft in Broward Circuit Court in 2006. He was sentenced to 112 days in jail pursuant to a negotiated plea deal. In this motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, Blackmon claimed newly-discovered evidence in the form of a co-defendant’s affidavit admitting that he was the sole perpetrator of the offense. The trial court summarily denied this motion based on the State’s response arguing that this affidavit conflicted with the probable cause affidavit, and that Blackmon agreed to the lesser offense of grand theft. However, Blackmon alleged that he did so because the affiant at that time refused to admit his guilt.
The trial court erred in summarily denying this motion. See Nordelo v. State, 93 So.3d 178 (Fla.2012); Totta v. State, 740 So.2d 57 (Fla. 4th DCA 1999). We reverse and remand for record attachments or an evidentiary hearing.

Reversed and Remanded.

HAZOURI, DAMOORGIAN and CIKLIN, JJ., concur.